                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Tiffany Nicole Dover,                        )
                                             )
       Plaintiff,                            )
                                             )               Civil Action No.9:19-1030-RMG
       vs.                                   )
                                             )
Andrew M. Saul,                              )
Commissioner of Social Security,             )               ORDER
                                             )
       Defendant.                            )



       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain relief from the final

decision of the Commissioner of the Social Security Administration denying her disability

benefits. In accord with 28 U.S.C. § 636(b) and Local Civil Rule 73 .02 DSC, this matter was

referred to a United States Magistrate Judge for pretrial handling. The Magistrate Judge issued a

Report and Recommendation ("R & R") on January 30, 2030, finding that the jobs identified by

the Vocational Expert as consistent with her RFC were not in conflict with the DOT and

recommending that the Commissioner's decision be affirmed. (Dkt. No. 18). Plaintiff filed no

objections to the R & R.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the R & R to which specific objection has been made, and may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge. 28

U.S .C. § 636(b)(l).


                                                 -1-
       The role of the federal judiciary in the administrative scheme of the Social Security Act is

a limited one. Section 405(g) of the Act provides that "[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive." 42

U.S.C. § 405(g). "Substantial evidence has been defined innumerable times as more than a

scintilla, but less than preponderance." Thomas v. Celebrezze, 331F.2d541 , 543 (4th Cir. 1964).

This standard precludes de novo review of factual circumstances that substitutes the Court' s

findings for those of the Commissioner. Vitek v. Finch , 438 F.2d 1157 (4th Cir. 1971).

       Although the federal court's review role is limited, "it does not follow, however, that the

findings of the administrative agency are mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative action."

Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). " [T]he courts must not abdicate their

responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner's] findings ." Vitek, 438 F.2d at 1157-58.

                                             Discussion

       The Magistrate Judge, in a comprehensive and well-reasoned R & R, addressed each of

the issues now the subject of Plaintiff's objections and concluded that the Commissioner's final

decision complied with controlling legal standards and was supported by substantial evidence.

A review of the full record makes clear that there is substantial evidence in the record to support

the findings of the Administrative Law Judge. Under such circumstances, the Court is obligated

to affirm the decision of the Commissioner. Therefore, the Court ADOPTS the R & R of the

Magistrate Judge (Dkt. No. 18) as the order of this Court and AFFIRMS the decision of the

Commissioner.


                                                 -2-
       AND IT IS SO ORDERED.




                                     United States District Judge



February JCZ, 2019
Charleston, South Carolina




                               -3-
